







Exhibit 10.1
 

[ex0038img-3.jpg]
 
*     The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 

 

 
N62645-12-C-4079
P00001
Page 2 of 4
 
SECTION SF 30 BLOCK 14 CONTINUATION PAGE
 
SUMMARY OF CHANGES
 
SECTION A - SOLICITATION/CONTRACT FORM
 
The total cost of this contract was decreased by $2,099,893.01 from
$3,519,999.60 to $1,420,106.59.
 
SECTION B - SUPPLIES OR SERVICES AND PRICES
 
CLIN 0001
The pricing detail quantity has decreased by [*]from [*]to [*].
The total cost of this line item has decreased by $183,955.76 from $827,800.92
to $643,845.16.
 
CLIN 0002
The pricing detail quantity has decreased by [*] from [*]to [*].
The total cost of this line item has decreased by $1,841,670.86 from
$2,600,005.92 to $758,335.06.
 
CLIN 0003
The pricing detail quantity has decreased by [*] from [*]to [*].
The total cost of this line item has decreased by $74,266.39 from $92,192.76 to
$17,926.37.
 
SECTION F - DELIVERIES OR PERFORMANCE
 
The following Delivery Schedule item for CLIN 0001 has been changed from:
 
 
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
 
POP [*]TO
[*]
N/A
NAVAL MEDICAL RESEARCH CENTER (NMRC)
503 ROBERT GRANT AVENUE
SILVER SPRING MD 20910
FOB:  Destination
N32398
 
 
 
 
 
To:
 
 
 
 
 
 
 
 
 
 
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
 
POP [*]TO
[*]
N/A
NAVAL MEDICAL RESEARCH CENTER (NMRC)
503 ROBERT GRANT AVENUE
SILVER SPRING MD 20910
FOB:  Destination
N32398

 
*  The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
     
 

 
N62645-12-C-4079
P00001
Page 3 of 4
 
The following Delivery Schedule item for CLIN 0002 has been changed from:
 
 
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
 
[*]TO
[*]
N/A
NAVAL MEDICAL RESEARCH CENTER (NMRC)
503 ROBERT GRANT AVENUE
SILVER SPRING MD 20910
FOB:  Destination
N32398
 
 
 
 
 
To:
 
 
 
 
 
 
 
 
 
 
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
 
[*]TO
[*]
N/A
NAVAL MEDICAL RESEARCH CENTER (NMRC)
503 ROBERT GRANT AVENUE
SILVER SPRING MD 20910
FOB:  Destination
N32398

 
The following Delivery Schedule item for CLIN 0003 has been changed from:
 
 
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
 
POP 29-SEP-2012 TO
28-SEP-2015
N/A
NAVAL MEDICAL RESEARCH CENTER (NMRC)
503 ROBERT GRANT AVENUE
SILVER SPRING MD 20910
FOB:  Destination
N32398
 
 
 
 
 
To:
 
 
 
 
 
 
 
 
 
 
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
 
POP 29-SEP-2012 TO
30-JUL-2013
N/A
NAVAL MEDICAL RESEARCH CENTER (NMRC)
503 ROBERT GRANT AVENUE
SILVER SPRING MD 20910
FOB:  Destination
N32398

 
SECTION G - CONTRACT ADMINISTRATION DATA
 
Accounting and Appropriation
 
Summary for the Payment Office
                
As a result of this modification, the total funded amount for this document was
decreased by $2,099,893.01 from $3,519,999.60 to $1,420,106.59.
 
*  The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
   

 

 
N62645-12-C-4079
P00001
Page 4 of 4
 
 
CLIN 0001:
 
AA: 1721319 B521 255 32398 0 068688 2D CAP009 323982AB508Q (CIN
N3239812RCAP0090001) was decreased by $183,955.76 from $827,800.92 to
$643,845.16
 
CLIN 0002:
 
AA: 1721319 B521 255 32398 0 068688 2D CAP009 323982AB508Q (CIN
N3239812RCAP0090002) was decreased by $1,841,670.86 from $2,600,005.92 to
$758,335.06
 
CLIN 0003:
 
AA: 1721319 B521 255 32398 0 068688 2D CAP009 323982AB508Q (CIN
N3239812RCAP0090003) was decreased by $74,266.39 from $92,192.76 to $17,926.37
 
(End of Summary of Changes)
 
*  The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 

 

 

